

    


AGREEMENT AND GENERAL RELEASE


This Agreement (the “Agreement”) is between Lindon G. Robertson (“Robertson”),
including any executor, administrator, representative, agent, attorney, heir,
assign, and anyone acting by or for Robertson or on Robertson’s behalf
(collectively, with Robertson, referred to as the “Robertson Group”), and
GrafTech International Holdings Inc. (“GrafTech”), which together with
GrafTech’s affiliated companies, and including its and their directors,
officers, employees, agents, attorneys, insurers, reinsurers, employee benefit
plans and the fiduciaries and agents of said plans, are collectively, with
GrafTech, referred to as the “GrafTech Group”. Robertson and GrafTech are
referred to collectively as the “Parties.” The Parties agree as follows:


1.Termination Date. Robertson’s employment with GrafTech will terminate
effective September 5, 2013 (“Employment Termination Date”).
2.Consideration. In consideration for Robertson’s promises and obligations under
this Agreement, GrafTech agrees to provide the following benefits:
a)
GrafTech will pay Robertson $200,000, less applicable payroll deductions (the
“Amount”) representing six months’ salary at Robertson’s base rate of pay.
GrafTech will pay the Amount incrementally on a consecutive semi-monthly basis
during the above six month period. GrafTech promises to pay the first
installment of the Amount within 14 business days after GrafTech’s receipt of
(1) an original of this Agreement signed by Robertson and (2) a letter from
Robertson in the form attached hereto as Exhibit “A.”



b)
Robertson will retain right to 30,279 unvested shares as restricted stock; 6,200
shares will time vest as of November 27, 2013; 4,133 shares will time vest on
December 13, 2013, and 19,946 shares will time vest on July 18, 2014. All (1)
vested options and (2) options that were scheduled to vest prior to March 31,
2014 (which unvested options would otherwise have been forfeited) will be
retained and will be exercisable through March 31, 2015, subject to the other
terms and conditions of the applicable award agreement. It is understood that
(1) all other unvested restricted shares and unvested options are forfeited as
of the date hereof, and (2) all outstanding performance share units will be
earned and vest in accordance with and subject to the terms and conditions of
the applicable Award agreement.



c)
Eligibility to continue group medical and dental coverage for up to six (6)
months under the same premium arrangements as active employees and for an
additional twelve (12) months at rates applicable under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”), or until eligible for coverage under
another group plan. The continuation of medical and dental coverage will be
coordinated with applicable state and federal laws. Any such continuation of
coverage will be included as part of the continuation of benefits under COBRA.









--------------------------------------------------------------------------------



3.    No Consideration Absent Execution of this Agreement. Robertson
acknowledges and agrees that GrafTech has no obligation to provide the
consideration set forth in Paragraph 2 and elsewhere in this Agreement, and that
GrafTech would not have provided it, except pursuant to this Agreement. Nothing
in this Agreement, including the payment of any sum by GrafTech, constitutes an
admission by GrafTech of any legal wrong prohibited by local, state, and federal
law, contract, or tort, rule or regulation in connection with the employment and
termination of Robertson’s employment.
4.    General Release of All Claims. Robertson, for himself and on behalf of the
Robertson Group, hereby waives all claims waivable by law against any member of
the GrafTech Group, and releases each member of the GrafTech Group of and from
any claims, demands, actions, liabilities or damages (including attorneys’
fees), whether known or now unknown, arising out of or relating in any way
whatsoever to Robertson’s employment, association with, or separation from any
member of the GrafTech Group through the date Robertson signs this Agreement,
provided, that nothing in this waiver and release shall waive or release any
right(s) Robertson has, or may have, to indemnification or contribution (or
both) from the GrafTech Group or any of its constituent members, or any right(s)
to any related directors’ and officers’ or similar insurance coverage, arising
out of or relating in any way whatsoever to Robertson’s employment or
association with the GrafTech Group or any of its constituent members. This
waiver and release includes, but is not limited to, rights or claims that arise
under any federal, state and local constitutions, statutes, ordinances and
regulations. These include but are not limited to:
a)
claims, actions, causes of action or liabilities arising under the Age
Discrimination in Employment Act, as amended (29 U.S.C. Section 621-634) (the
“ADEA”), and any other federal, state or municipal employment discrimination
statutes pursuant to which claims based on age may be asserted against the
GrafTech Group; and/or

b)
claims, actions, causes of action or liabilities arising under any federal,
state or municipal employment discrimination statutes, as amended, including,
but not limited to:

i.
claims of race, color, sex, national origin and religious discrimination or
harassment in employment or other claims arising under Title VII of the Civil
Rights Act of 1964, 42 U.S.C. §2000e et seq.,

ii.
the Americans With Disabilities Act, 42 U.S.C. §12101 et seq.,

iii.
the Labor Management Relations Act, 29 U.S.C. § 141 et seq.,

iv.
the Family and Medical Leave Act, 29 U.S.C. § 5601 et seq.,

v.
the Employee Retirement Income Security Act, subject to the provisions of
subparagraph (c) hereof,

vi.
the Equal Pay Act,

vii.
the Civil Rights Act of 1866,

viii.
the Civil Rights Act of 1991,

ix.
the Ohio Civil Rights Act, Ohio Rev. Code §4112.01 et seq. or other state’s
equivalent statute,

x.
the Ohio Whistleblower Protection Act, Ohio Rev. Code 4113.51 et seq. or other
state’s equivalent statute, and/or

c)
any other claim or cause of action whatsoever, including, but not limited to,
any statutory or common law claim, whether arising at law or in equity,
including, but not limited to





--------------------------------------------------------------------------------



those claims sounding in tort, estoppel, waiver, personal injury, contract,
fraud, misrepresentation, defamation, breach of duty, or negligence of or by any
member of the GrafTech Group and occurring on or before the date Robertson signs
this Agreement. Notwithstanding anything in this Agreement to the contrary, to
the extent Robertson or members of his immediate family have existing rights
under the terms of a GrafTech-sponsored employee benefit plan, including
GrafTech’s 401(k) plan, Executive Incentive Compensation Plan, group health
plan, group term life insurance plan and/or Compensation Deferral Program, such
rights are not waived and shall continue to be governed by the terms of the
applicable plans, if any. If any claim is not subject to release, to the extent
permitted by law, Robertson waives any right or ability to be a class or
collective action representative or to otherwise participate in any putative or
certified class, collective or multi-party action or proceeding based on such a
claim in which GrafTech or any member of the GrafTech Group is a party.


5.    Acknowledgments and Affirmations.
(a)Robertson affirms that he has not filed or caused to be filed and is not
presently a party to any claim, legal proceeding, or administrative proceeding
against any member of the GrafTech Group and is not aware of any material
violation of GrafTech’s policies and procedures that has not been reported in
accordance with GrafTech’s procedures. Robertson and GrafTech acknowledge that
this Agreement does not limit either party’s right, where applicable, to file or
participate in an investigative proceeding of any federal, state or local
governmental agency. To the extent permitted by law, Robertson agrees that if
any administrative claim is made, he shall not be entitled to recover any
individual monetary relief or other individual remedies.


(b)Robertson affirms that he has no known workplace injuries or occupational
diseases; that he has been granted any leave to which he was entitled under the
Family and Medical Leave Act or similar leave entitlement laws; that he has not
been retaliated against for reporting any allegations of wrongdoing by any
member of the GrafTech Group; and that all of GrafTech’s decisions regarding
Robertson’s pay and benefits through the date of Robertson’s termination were
not discriminatory based on age, disability, race, color, sex, religion,
national origin or any other classification protected by law.
  
(c)Robertson affirms that he has returned all of GrafTech’s property, documents,
and/or Confidential Information in Robertson’s possession or control. Robertson
also affirms that Robertson is in possession of all personal property that he
had at GrafTech’s premises and that GrafTech is not in possession of any of
Robertson’s property.


6.    Mutual Non-Disparagement. Neither Robertson nor any member of the
Robertson Group will make any oral or written statement, or take any other
action, which disparages the GrafTech Group or any of its constituent members;
and neither the GrafTech Group nor any of its constituent members will make any
oral or written statement, or take any other action, which disparages the
Robertson Group or any of its constituent members. Without limiting the
generality of the preceding sentence, the specific terms of this Agreement shall
remain confidential until the eighth (8th) calendar day following the date of
its execution, to take into account Robertson’s revocation right. .




--------------------------------------------------------------------------------





7.     Ongoing Cooperation. Robertson agrees that, for a period of three (3)
years, ending September 5, 2016, he will cooperate as reasonably necessary
consistent with his business obligations in any legal disputes and/or
proceedings and/or business matters relating to issues and/or incidents which
took place during his term of employment. Such cooperation may include
appearances in court or discovery proceedings. Robertson’s reasonable
out-of-pocket expenses, including but not limited to reasonable travel expenses
and lost wages or business income incurred in connection therewith, shall be
borne by GrafTech. Robertson understands and agrees that nothing in this
provision is intended to mean or be interpreted as a request or requirement that
Robertson testify, opine or otherwise communicate in any manner other than one
that is truthful, honest and in full accord with Robertson’s own individual
thoughts, recollections or beliefs in the course of any potential legal dispute,
proceeding or business matter. GrafTech is unequivocal that it in no way intends
for this Agreement or the offer of this Agreement to Robertson to be interpreted
as an inducement to shed, artificial or unduly favorable light on the actions of
GrafTech or its representatives in the course of any such legal dispute,
proceeding or business matter in which Robertson may be obliged to participate.
Robertson agrees and understands that GrafTech, while not required to, often
offers agreements to certain of its employees as a normal course of the business
of GrafTech. Said agreements, like this one, often contain “Ongoing Cooperation”
provisions.
8.     Confidential Information. In the course of his employment with GrafTech
and its predecessors, Robertson may have had access to confidential and
proprietary information and records, data and other trade secrets of the
GrafTech Group (“Confidential Information”). Confidential Information shall
include, without limitation, the following types of information or material,
both existing and contemplated, regarding the GrafTech Group: corporate
information, including plans, strategies, policies, resolutions and any
litigation or negotiations; health, safety, and environmental information;
marketing information, including strategies, pricing, methods, customers,
prospects or market research data; financial information, including cost and
performance data, debt arrangement, equity structure, investors and holdings;
operational information, including trade secrets and technical information; and
personnel information, including personnel lists, resumes, personnel data,
organizational structure, compensation structure and performance evaluations.
Robertson shall not directly or indirectly disclose Confidential Information to
any person or entity or use any Confidential Information in any way; provided,
that nothing in this Agreement shall prohibit or restrict Robertson from making
any disclosure of information required by law, or providing information to, or
testifying or otherwise assisting in any investigation initiated or any
proceeding brought by any federal, state or local governmental agency. For
purposes of this paragraph, Confidential Information does not include any
publicly available information or any information, artwork, prints, patents or
other rights that Robertson had or owned prior or subsequent to employment with
GrafTech or its predecessors, or personal information specifically related to
Robertson such as his own employment salary, compensation, positions held,
performance, accomplishments and resume. Robertson understands and agrees that
nothing in this provision is intended to mean or be interpreted as a request or
requirement that Robertson testify, opine or otherwise communicate in any manner
other than one that is truthful, honest and in full accord with Robertson’s own
individual thoughts, recollections or beliefs in the course of any potential
legal dispute, proceeding or business matter. GrafTech is unequivocal that it in
no way intends for this




--------------------------------------------------------------------------------



Agreement or the offer of this Agreement to Robertson to be interpreted as an
inducement to shed, artificial or unduly favorable light on the actions of
GrafTech or its representatives in the course of any such legal dispute,
proceeding or business matter in which Robertson may be obliged to participate.
Robertson agrees and understands that GrafTech, while not required to, often
offers agreements to certain of its employees as a normal course of the business
of GrafTech. Said agreements, like this one, often contain “Confidential
Information” provisions.
9.    Governing Law and Interpretation. This Agreement shall be governed by and
construed in accordance with the laws of the State of Ohio, without regard for
the conflicts of law rules thereof, except to the extent that federal law
applies. In the event of a breach of any provision of this Agreement, either
party may institute an action specifically to enforce any term or terms of this
Agreement and/or seek any damages for breach.
10.    Severability. In case any one or more of the provisions of this Agreement
shall be found to be invalid, illegal, or unenforceable in any respect, the
validity, legality, and enforceability of the remaining provisions contained in
this Agreement shall not in any way be affected or impaired. Further, any
provision found to be invalid, illegal, or unenforceable shall be deemed,
without further action on the part of the Parties to this Agreement, to be
modified, amended, and/or limited to the minimum extent necessary to render such
clauses and/or provisions valid and enforceable.
11.    No Other Representations or Agreements. Robertson acknowledges that no
promises or representations have been made to induce him to sign this Agreement
other than those expressly set forth in this Agreement, and that he has signed
this Agreement as his own free and voluntary act after a reasonable period of
time to consider the Agreement and after consulting with his attorney.
12.    Entirety of Agreement. This Agreement sets forth the entire understanding
of the parties with respect to the subject matter hereof. No provision of this
Agreement may be modified, except by a written instrument duly signed and
acknowledged by the parties hereto.
[THIS SPACE INTENTIONALLY LEFT BLANK]


















--------------------------------------------------------------------------------



ROBERTSON IS ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO CONSIDER
THIS AGREEMENT AND GENERAL RELEASE. ROBERTSON ALSO IS ADVISED TO CONSULT WITH AN
ATTORNEY PRIOR TO SIGNING THIS AGREEMENT AND GENERAL RELEASE.


ROBERTSON MAY REVOKE THIS AGREEMENT AND GENERAL RELEASE FOR A PERIOD OF SEVEN
(7) CALENDAR DAYS FOLLOWING THE DAY ROBERTSON SIGNS THIS AGREEMENT AND GENERAL
RELEASE. ANY REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO
BRIAN BLOWES, VICE PRESIDENT OF HUMAN RESOURCES, AND STATE, “I HEREBY REVOKE MY
ACCEPTANCE OF OUR AGREEMENT AND GENERAL RELEASE.” THE REVOCATION MUST BE
PERSONALLY DELIVERED TO BRIAN BLOWES OR MAILED TO BRIAN BLOWES AND POSTMARKED
WITHIN SEVEN (7) CALENDAR DAYS AFTER ROBERTSON SIGNS THIS AGREEMENT AND GENERAL
RELEASE.


ROBERTSON AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE, DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL UP-TO-TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.


ROBERTSON FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT AND GENERAL RELEASE.


Robertson and GrafTech knowingly and voluntarily sign this Agreement and General
Release as of the date(s) set forth below:
                            
GRAFTECH INTERNATIONAL HOLDINGS INC


By: /s/ Craig S. Shular
By: /s/ Lindon G. Robertson             Craig S. Shular
Lindon G. Robertson                    Chief Executive Officer


    
Date: September 6, 2013 Date: September 6, 2013     
























